UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5233



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DENNIS M. MILLS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-04-136)


Submitted:   April 4, 2007                 Decided:   April 17, 2007


Before WILKINS, Chief Judge, and GREGORY and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Anthony F. Anderson, Melissa W. Friedman, Roanoke, Virginia, for
Appellant. John L. Brownlee, United States Attorney, C. Patrick
Hogeboom, III, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Dennis M. Mills appeals the sentence imposed by the district

court following Mills’ plea of guilty to knowingly receiving child

pornography that had been shipped in interstate commerce, see 18

U.S.C.A. § 2252A(a)(2)(A) (West Supp. 2006).            Finding no error, we

affirm.


                                         I.

      In 2003, the Bureau of Immigration and Customs Enforcement, in

coordination    with    federal,     state,     and   local    law   enforcement

officials, engaged in “Operation Falcon,” an investigation intended

to   identify   and    arrest     individuals    producing,     acquiring,   and

distributing child pornography over the Internet.                    During the

course of the investigation, Mills was identified as a customer of

a business that engaged in the distribution of child pornography.

      Mills was sent an advertisement purporting to be from “4-Reel

Videos,” a fictitious company.           In response to the advertisement,

Mills    indicated    that   he    was   interested    in     purchasing   films

containing images of “pre-teen boys and young teen boys.” J.A. 191

(internal quotation marks omitted).               Mills was then mailed a

catalogue that contained explicit descriptions of such films,

including the participants’ ages and an explicit statement that the

videos contained actual children, not adults portraying children.

Mills ordered two videos and was arrested after a controlled

delivery of the items to his home.

                                         2
     At the time of his federal conviction, Mills had previously

been convicted under state law of sexual offenses involving minors:

(1) In January 1985, Mills pleaded guilty to three counts of

aggravated   sexual      battery,   see   Va.     Code   Ann.   §   18.2-67.3

(LexisNexis Supp. 2006); (2) in February 1985, Mills pleaded guilty

to two counts of aggravated sexual battery, see id.; and (3) in

August   1990,   Mills    pleaded   guilty   to    yet   another    count   of

aggravated sexual battery, see id.           Based on these convictions,

the district court at sentencing determined that Mills was subject

to 18 U.S.C.A. § 2252A(b)(1) (West Supp. 2006), which requires a

statutory minimum sentence of 15 years when the defendant “has a

prior conviction ... under the laws of any State relating to

aggravated sexual abuse, sexual abuse, or abusive sexual conduct

involving a minor.”      Accordingly, the court imposed a sentence of

180 months imprisonment.


                                    II.

     Mills argues that the imposition of the 15-year minimum

sentence was error because (1) his prior convictions were not for

“sexual abuse” as defined by federal law, and (2) the convictions

are too remote in time to be considered for sentencing purposes.

Both of these are legal contentions subject to de novo review.              See

United States v. Hecht, 470 F.3d 177, 179 (4th Cir. 2006).




                                     3
                                        A.

     Mills    first    contends   that       the   district     court   erred    in

considering his prior convictions as predicate convictions for

purposes of applying § 2252A(b)(1).            Relying on Shepard v. United

States, 544 U.S. 13 (2005), Mills maintains that the district court

was precluded from considering anything other than the statutory

elements of the state offenses.               See Shepard, 544 U.S. at 26

(holding that in determining whether the defendant has a prior

conviction for “burglary” under the Armed Career Criminal Act, the

federal court may look only to “the terms of the charging document,

the terms of a plea agreement or transcript of colloquy between

judge and defendant in which the factual basis for the plea was

confirmed by the defendant, or to some comparable judicial record

of this information”); see also Taylor v. United States, 495 U.S.

575, 602 (1990) (holding that in determining whether a prior

conviction is       a “violent felony,” a court generally must “look

only to the fact of conviction and the statutory definition of the

prior offense”). According to Mills, because the federal statutory

definition of “sexual abuse” is not congruent with the Virginia

statutory definition of that term, his prior state convictions

cannot be considered in determining whether to apply the mandatory

minimum.

     We reject Mills’ reasoning.            Section 2252A(b)(1) provides for

application    of     the   mandatory    minimum     if   the    defendant      has


                                        4
previously been convicted of any state law crime “relating to

aggravated sexual abuse, sexual abuse, or abusive sexual conduct

involving a minor.”     18 U.S.C.A. § 2252A(b)(1) (emphasis added).

This language is notably broader than that of the Armed Career

Criminal Act (ACCA), at issue in Shepard and Taylor, which provides

for a sentencing enhancement only if the defendant is convicted of

a felony that “has as an element the use ... of physical force” or

“is burglary, arson, or extortion, involves the use of explosives,

or otherwise involves conduct that presents a serious potential

risk of physical injury to another.”      18 U.S.C.A. § 924(e)(2)(B)

(West 2000) (emphasis added).      Whereas the plain language of the

ACCA requires a narrow inquiry, the plain language of § 2252A(b)(1)

clearly   permits   a   broader   inquiry--and,   contrary   to   Mills’

assertion, not one tied to federal law definitions--into whether a

prior offense “relates to” sexual abuse of a minor.          See United

States v. McCutchen, 419 F.3d 1122, 1126-27 (10th Cir. 2005)

(reaching this conclusion with respect to identical language of 18

U.S.C.A. § 2252(b)(2) (West Supp. 2006)); accord Morales v. Trans

World Airlines, Inc., 504 U.S. 374, 383-84 (1992) (noting that the

ordinary meaning of the phrase “relating to” “is a broad one”).      We

therefore conclude that Shepard and Taylor did not preclude the

ruling of the district court that Mills had a predicate conviction

for purposes of § 2252A(b)(1).




                                    5
                                     B.

       Mills next contends that the district court should not have

considered his prior convictions because each of them is more than

ten years old. Although Mills concedes that the statutory language

says nothing about the age of prior convictions, he urges us to

“look to other sources”--specifically, the United States Sentencing

Guidelines--“for guidance.”       Br. of Appellant Dennis M. Mills, at

13.    We decline Mills’ invitation.       Because the statutory language

is plain, and contains no limitation on the age of the predicate

conviction, the district court did not err in this respect.                See

Coleman v. Cmty. Trust Bank (In re Coleman), 426 F.3d 719, 725 (4th

Cir. 2005) (stating that if the statutory language is plain, “the

sole function of the court is to enforce the statute according to

its terms” (internal quotation marks & alteration omitted)).


                                    III.

       For the reasons set forth above, we affirm Mills’ sentence.

We    dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and oral argument would not aid the decisional process.


                                                                    AFFIRMED




                                     6